Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2019

                                      No. 04-18-00899-CV

  Jennifer L. ZUNIGA, Individually and as Judgment Creditor and on Behalf of Christopher J.
                                          Medina,
                                        Appellants

                                                v.

                FARMERS TEXAS COUNTY MUTUAL INSURANCE CO.,
                                 Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI11445
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed in this appeal on January 16, 2019. On
January 17, 2019, appellant’s first motion for extension of time to file appellant’s brief was
granted, extending the deadline to February 19, 2019. On February 21, 2019, appellant’s second
motion for extension of time to file appellant’s brief was granted, extending the deadline to
February 22, 2019. On February 26, 2019, appellant’s third motion for extension of time to file
appellant’s brief was granted, extending the deadline to March 4, 2019. The order granting
appellant’s third motion stated, “No further extensions of time will be granted absent
extraordinary circumstances.”

        On March 4, 2019, appellant filed a fourth motion for extension of time to file appellant’s
brief, requesting an extension to March 6, 2019 based on appellant’s attorney’s workload.
Although appellant’s motion does not present any extraordinary circumstances, the motion is
GRANTED. Appellant’s brief must be filed no later than March 6, 2019. No further extensions
will be granted absent extraordinary circumstances.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court